DETAILED ACTION
Response to Amendment
In response to amendment filed on 3/23/2021, claims 1- 2, 4, 17, 19, 21- 22, 24, 28- 30 are amended, claims 3, 5, 7- 16, 18, 25- 27 and 31 are cancelled. Claims 1- 2, 4, 6, 17, 19- 24, 28- 30 are pending for examinations.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed in the remarks on 3/23/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 2, 4, 17, 19, 28- 30 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No. 2019/0098529 A1) in view of Wang et al. (US Pub. No. 2020/0154498 A1).
	Regarding claim 1, Park teaches a method for wireless communication by central unit (CU), comprising:
	Receiving, from another CU, a reporting of a request to activate a downlink (DL) packet data convergence protocol (PDCP) duplication configuration (in context with [0228- 0229]; refer to [0230] the first RAN entity (i.e. another CU) may transmit, to the second RAN entity (i.e. CU), a request to activate duplicating packets of the second packet flow (e.g. to activate a PDCP packet duplication for the first bearer, to transmit both packets associated with the second packet flow and packets associated with the first packet flow, and/or the like) at least based on a traffic load status, a radio channel status, a packet transmission policy, and/or the like of the first RAN entity. In an example, in response to receiving the request of a PDCP packet duplication activation, the second RAN entity may transmit the packet duplication activation further see [0228] (for PDCP configuration for DL communication) in response to receiving the packet duplication activation indication, the first RAN entity may transmit, to the wireless device, packets associated with the first packet flow via the one or more first cells and packets associated with the second packet flow via the one or more second cells; further see [0229] when a PDCP packet duplication for the first bearer is activated, the first RAN entity may utilize configurations maintained for the first packet flow (e.g. the first tunnel for the first packet flow, one or more UE contexts associated with the first packet flow, and/or the like (i.e. multi-connectivity)).);
	Determining the DL PDCP duplication configuration corresponding to at least one of multi-connectivity (MC) or carrier-aggregation (CA) for communication of at least one bearer with a UE, wherein the determination is based on the request from the other CU (already described above see [0228- 0230]); and sending an indication of determined DL PDCP duplication configuration for the communication of the at least one bearer (see [0230] the second RAN entity may transmit the packet duplication activation indication to the first RAN entity; as discussed earlier in [0228] about in response to receiving the packet duplication activation indication, the first RAN entity may transmit, to the wireless device, packets associated with the first packet flow via the one or more first cells and packets associated with the second packet flow via the one or more second cells).
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park with the teachings see [0227] and [0230], to make system more effective hence the 

	Regarding claim 2, Park in view of Wang teaches as per claim 1, wherein the reporting further comprises: one or more of a plurality of measurement reports sent to the CU by the UE; or a request, from the UE, for the DL PDCP duplication configuration for the at least one bearer; Park see [0207].

	Regarding claim 4, Park in view of Wang teaches as per claim 1, further comprising receiving one or more link quality measurements from other CU, the DL 
	
	Regarding claim 17, Park in view of Wang teaches as per claim 1, further comprising receiving one or more link quality measurements from other CU, the DL PDCP duplication configuration being further determining based on the one or more link quality measurements; Wang see [0197- 0198].

	Regarding claim 19, Park in view of Wang teaches as per claim 1, wherein the configuration request further comprises one or more link quality measurements used to determine the PDCP duplication configuration; see [0124- 127, 0147- 0149, 0177- 0180] in context with [0197- 0198].

	Regarding claim 20, Park in view of Wang teaches as per claim 1, wherein the determination is further based on at least one of whether:
at least one of MC or CA is configured for the UE;
at least one of MC or CA is allowed for the UE;
PDCP duplication is configured for the at least one bearer;
PDCP duplication is activated for the at least one bearer;
PDCP duplication is deactivated for the at least one bearer;
the at least one bearer is a master cell group (MCG) bearer;
the CU is associated with the MCG of the at least one bearer;
the at least one bearer is a secondary cell group (SCG) bearer;

the at least one bearer comprises a split bearer; already described above Wang see [0197- 0197] at least one bearer.

	Regarding claim 28, Park teaches an apparatus for wireless communication by a central unit (CU), comprising: a processing system configured to:
	Receive, from another CU, a reporting of a request to activate a downlink (DL) packet data convergence protocol (PDCP) duplication configuration (in context with [0228- 0229]; refer to [0230] the first RAN entity (i.e. another CU) may transmit, to the second RAN entity (i.e. CU), a request to activate duplicating packets of the second packet flow (e.g. to activate a PDCP packet duplication for the first bearer, to transmit both packets associated with the second packet flow and packets associated with the first packet flow, and/or the like) at least based on a traffic load status, a radio channel status, a packet transmission policy, and/or the like of the first RAN entity. In an example, in response to receiving the request of a PDCP packet duplication activation, the second RAN entity may transmit the packet duplication activation indication to the first RAN entity; further see [0228] (for PDCP configuration for DL communication) in response to receiving the packet duplication activation indication, the first RAN entity may transmit, to the wireless device, packets associated with the first packet flow via the one or more first cells and packets associated with the second packet flow via the one or more second cells; further see [0229] when a PDCP packet duplication for the first bearer is activated, the first RAN entity may utilize configurations maintained for the first packet flow (e.g. the first tunnel for the first packet flow, one or more UE contexts associated with the first packet flow, and/or the like (i.e. multi-connectivity)).);
	Determine the DL PDCP duplication configuration corresponding to at least one of multi-connectivity (MC) or carrier-aggregation (CA) for communication of at least one bearer with a UE, wherein the determination is based on the request from the other CU (already described above see [0228- 0230]); and send an indication of determined DL PDCP duplication configuration for the communication of the at least one bearer (see [0230] the second RAN entity may transmit the packet duplication activation indication to the first RAN entity; as discussed earlier in [0228] about in response to receiving the packet duplication activation indication, the first RAN entity may transmit, to the wireless device, packets associated with the first packet flow via the one or more first cells and packets associated with the second packet flow via the one or more second cells).
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park with the teachings see [0227] and [0230], to make system more effective hence the resource can be utilized/managed more effectively in the communication system to carry out reliable communication in the communication system. But here Park is silent regards to explicitly teaching about request comprising activating DL PDCP duplication configuration; however Wang teaches in [0197- 0198] about setup request message carries the type of the bearer to be established. The type of the bearer can indicate that the PDCP to be established is specific for an ordinary data bearer..; see [0197]; now see [0198] PDCP operation indication information: for example, it is indicated that PDCP duplication should be activated/deactivated in downlink, or it is indicated that PDCP needs to split data in downlink…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wang with the teachings of Park to make system more standardized. Having a mechanism wherein about request comprising activating DL PDCP duplication configuration; greater way standardized approach can be carried out in the communication system.

	Regarding claim 29, Park teaches a non-transitory computer-readable medium having instructions stored thereon to cause a central unit (CU) to:
	Receive, from another CU, a reporting of a request to activate a downlink (DL) packet data convergence protocol (PDCP) duplication configuration (in context with [0228- 0229]; refer to [0230] the first RAN entity (i.e. another CU) may transmit, to the second RAN entity (i.e. CU), a request to activate duplicating packets of the second packet flow (e.g. to activate a PDCP packet duplication for the first bearer, to transmit both packets associated with the second packet flow and packets associated with the first packet flow, and/or the like) at least based on a traffic load status, a radio channel status, a packet transmission policy, and/or the like of the first RAN entity. In an example, in response to receiving the request of a PDCP packet duplication activation, the second RAN entity may transmit the packet duplication activation indication to the first RAN entity; further see [0228] (for PDCP configuration for DL communication) in response to receiving the packet duplication activation indication, the first RAN entity may transmit, to the wireless device, packets associated with the first packet flow via the one or more first cells and packets associated with the second packet flow via the one or more second cells; further see [0229] when a PDCP packet duplication for the first bearer is activated, the first RAN entity may utilize configurations maintained for the first packet flow (e.g. the first tunnel for the first packet flow, one or more UE contexts associated with the first packet flow, and/or the like (i.e. multi-connectivity)).);
	Determine the DL PDCP duplication configuration corresponding to at least one of multi-connectivity (MC) or carrier-aggregation (CA) for communication of at least one bearer with a UE, wherein the determination is based on the request from the other CU (already described above see [0228- 0230]); and send an indication of determined DL PDCP duplication configuration for the communication of the at least one bearer (see [0230] the second RAN entity may transmit the packet duplication activation indication to the first RAN entity; as discussed earlier in [0228] about in response to receiving the packet duplication activation indication, the first RAN entity may transmit, to the wireless device, packets associated with the first packet flow via the one or more first cells and packets associated with the second packet flow via the one or more second cells).
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park with the teachings see [0227] and [0230], to make system more effective hence the resource can be utilized/managed more effectively in the communication system to carry out reliable communication in the communication system. But here Park is silent regards to explicitly teaching about request comprising activating DL PDCP duplication configuration; however Wang teaches in [0197- 0198] about setup request message carries the type of the bearer to be established. The type of the bearer can indicate that the PDCP to be established is specific for an ordinary data bearer..; see [0197]; now see [0198] PDCP operation indication information: for example, it is indicated that PDCP duplication should be activated/deactivated in downlink, or it is indicated that PDCP needs to split data in downlink…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wang with the teachings of Park to make system more standardized. Having a mechanism wherein about request comprising activating DL PDCP duplication configuration; greater way standardized approach can be carried out in the communication system.

	Regarding claim 30, Park teaches an apparatus for wireless communication by a central unit (CU), comprising:
	Means for receiving, from another CU, a reporting of a request to activate a downlink (DL) packet data convergence protocol (PDCP) duplication configuration (in context with [0228- 0229]; refer to [0230] the first RAN entity (i.e. another CU) may transmit, to the second RAN entity (i.e. CU), a request to activate duplicating packets of the second packet flow (e.g. to activate a PDCP packet duplication for the first bearer, to transmit both packets associated with the second packet flow and packets associated with the first packet flow, and/or the like) at least based on a traffic load status, a radio channel status, a packet transmission policy, and/or the like of the first RAN entity. In an example, in response to receiving the request of a PDCP packet duplication activation, the second RAN entity may transmit the packet duplication activation indication to the first RAN entity; further see [0228] (for PDCP configuration for DL communication) in response to receiving the packet duplication activation indication, the first RAN entity may transmit, to the wireless device, packets associated with the first packet flow via the one or more first cells and packets associated with the second packet flow via the one or more second cells; further see [0229] when a PDCP packet duplication for the first bearer is activated, the first RAN entity may utilize configurations maintained for the first packet flow (e.g. the first tunnel for the first packet flow, one or more UE contexts associated with the first packet flow, and/or the like (i.e. multi-connectivity)).);
	Means of determining the DL PDCP duplication configuration corresponding to at least one of multi-connectivity (MC) or carrier-aggregation (CA) for communication of at least one bearer with a UE, wherein the determination is based on the request from the other CU (already described above see [0228- 0230]); and means for sending an indication of determined DL PDCP duplication configuration for the communication of the at least one bearer (see [0230] the second RAN entity may transmit the packet duplication activation indication to the first RAN entity; as discussed earlier in [0228] about in response to receiving the packet duplication activation indication, the first RAN entity may transmit, to the wireless device, packets associated with the first packet flow via the one or more first cells and packets associated with the second packet flow via the one or more second cells).
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park with the teachings see [0227] and [0230], to make system more effective hence the resource can be utilized/managed more effectively in the communication system to carry out reliable communication in the communication system. But here Park is silent regards to explicitly teaching about request comprising activating DL PDCP duplication configuration; however Wang teaches in [0197- 0198] about setup request message carries the type of the bearer to be established. The type of the bearer can indicate that the PDCP to be established is specific for an ordinary data bearer..; see [0197]; now see [0198] PDCP operation indication information: for example, it is indicated that PDCP duplication should be activated/deactivated in downlink, or it is indicated that PDCP needs to split data in downlink…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wang with the teachings of Park to make system more standardized. Having a mechanism wherein about request comprising activating DL PDCP duplication configuration; greater way standardized approach can be carried out in the communication system.
 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No. 2019/0098529 A1) in view of Wang et al. (US Pub. No. 2020/0154498 A1) and further in view of Park et al. (US Pub. No. 2019/0215726 A1), hereafter Park1.

	Regarding claim 6, Park in view of Wang teaches as per claim 4, but fails to state about wherein the link quality measurements is received via a measurement report received from the other CU via a radio resource control (RRC) transfer, via an X2 interface message, or via an Xn interface message; however Park1 states in [0226] about X interface. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park1 with the teachings of Park in view of Wang to make system more standardized. Having a mechanism wherein the link quality measurements is received via a measurement report received from the other CU via a radio resource control (RRC) transfer, via an X2 interface message, or via an Xn interface message; greater way standardized approach can be carried out in the communication system.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No. 2019/0098529 A1) in view of Wang et al. (US Pub. No. 2020/0154498 A1) and further in view of Yu et al. (US Pub. No. 2020/0187282 A1).

	Regarding claim 21, Park in view of Wang teaches as per claim 1, but fails to state about wherein the DL PDCP duplication configuration is further determined based one or more link quality measurements, the one or more link quality measurements comprising at least one of channel quality indicator (CQI) or signal strength measurements; however Yu states in [0096- 0097] in context with Fig. 1 assistance information about CQI. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yu with the teachings of Park in view of Wang to make system more reliable. Having a mechanism wherein the DL PDCP duplication configuration is further determined based one or more link quality measurements, the one or more link quality measurements comprising at least one of channel quality indicator (CQI) or signal strength measurements; greater way resource can be utilized/managed in the communication system to carry out reliable communication.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No. 2019/0098529 A1) in view of Wang et al. (US Pub. No. 2020/0154498 A1) and further in view of Holakouei et al. (US Pub. No. 2019/0098640 A1).

Regarding claim 22, Park in view of Wang teaches as per claim 1, but fails to state about wherein the the DL PDCP duplication configuration is further determined based on historical data, wherein the historical data comprises at least one of: historical link quality measurements; or historical records indicating success of different PDCP duplication configurations, the different PDCP duplication configurations comprising the determined PDCP duplication configuration; however Holakouei states in [0057] regarding historical measurements. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Holakouei with the teachings of Park in view of Wang to make system more effective. Having a mechanism about wherein the indication corresponding to the link quality is determined based on historical data, wherein the historical data comprises at least one of: historical link quality measurements; or historical records indicating success of different PDCP duplication configurations, the different PDCP duplication configurations comprising the determined PDCP duplication configuration; greater way reliable communication can be carried out in the communication system.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No. 2019/0098529 A1) in view of Wang et al. (US Pub. No. 2020/0154498 A1) and further in view of Holakouei et al. (US Pub. No. 2019/0098640 A1) and in further view of Parkvall et al. (US Pub. No. 2017/0331670 A1).

	Regarding claim 22, Park in view of Wang and  Holakouei teaches as per claim 22, but Park fails to teach about wherein the determination is further based on a mobility .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No. 2019/0098529 A1) in view of Wang et al. (US Pub. No. 2020/0154498 A1) and further in view of Holakouei et al. (US Pub. No. 2019/0098640 A1) and in further view of Jheng et al. (US Pub. No. 2018/0279168 A1).

	Regarding claim 24, Park in view of Wang and  Holakouei teaches as per claim 22, but Park fails to teach about wherein the determination comprises determining a current mobility phase of the UE, and determining success of the determined DL PDCP duplication configuration for the current mobility phase based on the historical data; UE based on mobility events associated with signal qualities; further see [0075- 0078] and Figs. 8- 9 mobility events graphs. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jheng with the teachings of Park in view of Wang and  Holakouei to make system more effective. Having a mechanism about wherein the determination comprises determining a current mobility phase of the UE, and determining success of the determined PDCP duplication configuration for the current mobility phase based on the historical data; greater way reliable communication can be carried out in the communication system.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468